OPINION — AG — **** REGISTERING OF TEACHERS OF ENGINEERING WITH STATE BOARD **** WHETHER OR NOT TEACHERS OF ENGINEERING SHOULD REGISTER WITH THE STATE BOARD DEPENDS ON TWO THINGS: (1) WHETHER OR NOT THE TEACHERS ARE IN FACT EMPLOYEES OR SUBORDINATES OF HOLDERS OF CERTIFICATES OF REGISTRATION; (2) WHETHER OR NOT TEACHERS OF ENGINEERING ARE IN FACT DOING ENGINEERING TEACHING OR ADVANCED ENGINEERING SUBJECTS OR COURSES RELATED THERETO. THE ABOVE ARE FACTUAL DETERMINATION THAT SHOULD BE MADE BY THE STATE BOARD OF REGISTRATION FOR PROFESSIONAL ENGINEERS AND LAND SURVEYORS. CITE: 59 O.S. 1971 475.1 [59-475.1], 59 O.S. 1971 475.22 [59-475.22] (TODD MARKUM)